Title: To James Madison from David Holmes, 4 February 1817
From: Holmes, David
To: Madison, James


        
          Sir
          Town of Washington M T 4th. Feby 1817
        
        When I was in Washington city last winter, I informed you, that it was my intention to resign the Office of Governor of this Territory, in the

course of the succeeding summer. It afterwards occurred to me that a just regard for the Interests of the Militia who served in the field in the late war, required that I should remain in office, until the arrearages due to them should be paid, or at least until arrangements were made that would insure the adjustment of their claims without my assistance. I have now every reason to believe that this business will be accomplished, so far as my attention can be required, in the course of a few Weeks. I therefore offer you my resignation, to take effect on the 15 th. of April next. As the Government however may find it inconvenient to fill the appointment by that time, and as it is my wish to avoid creating the least embarrassment, I shall hold the office until I am Notified that a Successor is appointed, or until he arrives at this place, if it’s the Wish of the President. It would however be agreeable to me if the resignation could be accepted even at an earlier day than the one I have mentioned.
        Permit me Sir on this occasion to offer you my sincere acknowledgments for the confidence you reposed in me by appointing me to an honorable and responsible office under your administration, and to assure that I shall ever entertain a grateful recollection of the many Kind attentions that I have received from you. I am with the highest respect and Esteem Sir Your ob st
        
          David Holmes
        
      